          Case 1:20-cv-03835-PAE Document 6 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MDA MANUFACTURING, INC.,

                                      Plaintiff,                       20 Civ. 3835 (PAE)
                       -v-
                                                                              ORDER
 MEXICHEM FLUOR COMERCIAL S.A. DE C.V.,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff is ordered to file the unredacted version of its complaint under seal on ECF no

later than May 22, 2020.

       SO ORDERED.

                                                             
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: May 20, 2020
       New York, New York
